—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of disobeying a direct order and creating a disturbance in violation of prison disciplinary rules. The misbehavior report written by the correction officer who issued the direct orders to report immediately to the infirmary identification room and witnessed the disturbance created by petitioner’s loud opposition thereto, together with the corroborating testimony presented at the disciplinary hearing, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Scott v Bennett, 242 AD2d 791). Contrary to petitioner’s contention, the Hearing Officer was under no obligation to call the author of the misbehavior report as a witness (see, Matter of Gallagher v Coughlin, 193 AD2d 847). Although petitioner maintains that he was justified in hesitating to comply with the orders because he feared for his safety, this created a credibility issue which the Hearing Officer was free to resolve against petitioner (see, Matter of Grant v Coombe, 240 AD2d 784). In any event, as a prison inmate petitioner was required to promptly obey the directive without argument (see, 7 NYCRR 270.2 [B] [7] [i]). Petitioner’s remaining contentions, to the extent that they are preserved for our review, lack merit.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.